In a negligence action against a general contractor, George Rosen & Son, Inc., to recover damages for the death of plaintiff’s intestate, in which the general contractor as third-party plaintiff sues as third-party defendants the Palco Concrete Company and Lorimer & Rose, its subcontractor and architects, respectively, the general contractor appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Queens County, entered November 23,1959, after a jury trial, as dismissed its third-party complaint, against the subcontractor and architects at the end of the case and before the submission of the case to the jury with respect to it. The jury’s verdict was in favor of plaintiff against the general contractor for the sum of $151,189. After the entry of judgment thereon for $192,250.33, the general contractor effected a settlement of such judgment with the plaintiff for a substantially lesser sum. The general contractor now appeals from the judgment insofar as its third-party complaint has been dismissed against the third-party defendants, the subcontractor and the architects. The latter contend they are not liable to the general contractor because, despite its settlement with the plaintiff, it was not liable to the plaintiff, or, if it was, that its liability could be founded only on its active affirmative negligence. Judgment insofar as appealed from affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.